                                                                                                               United States District Court
                                                                                                                  Southern District of Texas

                                                                                                                     ENTERED
                                                                                                                    March 13, 2020
                                    UNITED STATES DISTRICT COURT
                                                                                                                  David J. Bradley, Clerk
                                     SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION

MUSAZI VAUGHN BUFORD                                            §
                                                                §
VS.                                                             §
                                                                § MISC. ACTION NO. M-18-985
LORIE DAVIS                                                     §



                    ORDER ADOPTING REPORT AND RECOMMENDATION
         Pending before the Court is Petitioner Musazi Vaughn Buford’s Petition for Writ of
Habeas Corpus Pursuant to 28 U.S.C. § 2254, which had been referred to the Magistrate Court
for a report and recommendation. On January 14, 2020, the Magistrate Court issued the Report
and Recommendation, recommending that Petitioner’s § 2254 habeas petition be dismissed for
failure to prosecute and that Petitioner be denied a certificate of appealability. The time for filing
objections has passed and no objections have been filed.
         Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, it is hereby ORDERED that Petitioner’s Petition
for Writ of Habeas Corpus Pursuant to § 2254 is DISMISSED for failure to prosecute and
Petitioner is DENIED a certificate of appealability.
         IT IS SO ORDERED.
         DONE at McAllen, Texas, this 13th day of March, 2020.



                                                                    ___________________________________
                                                                               Micaela Alvarez
                                                                          United States District Judge



1
  As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed,
the [district] court need only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’” Douglas v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting FED. R. CIV. P. 72(b)
advisory committee’s note (1983)) superceded by statute on other grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery
Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2, 2012).


1/1
